 MILTON COI LEGEMilton College and Milton College Faculty Associ-ation, Local 4094, WFT, AFL-CIO. Case 30-CA-5860February 22, 1982DECISION AND ORDERBY CHAIRMAN VAN DFt WA TER ANt)MEMBERS FANNING AND ZIMMI RMANUpon a charge filed on May 29, 1980, by MiltonCollege Faculty Association, Local 4094, WFT,AFL-CIO, herein called the Union, and dulyserved on Milton College, herein called Respond-ent, the General Counsel of the National LaborRelations Board, by the Regional Director forRegion 30, issued a complaint on February 6, 1981,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) ofthe National Labor Relations Act, as amended.Copies of the charge and complaint and notice ofhearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on September20, 1979, following a Board election in Case 30-RC-3557,' the Union was duly certified as the ex-clusive collective-bargaining representative of Re-spondent's employees in the unit found appropriate;and that, commencing on or about May 5, 1980,and at all times thereafter, Respondent has refused,and continues to date to refuse, to bargain collec-tively with the Union as the exclusive bargainingrepresentative, although the Union has requestedand is requesting it to do so. On February 12, 1981,Respondent filed its answer to the complaint admit-ting in part, and denying in part, the allegations inthe complaint.On October 21, 1981, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on October 23,1981, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentthereafter filed a response to the Notice To ShowCause, denominated as its "Argument in Opposi-tion to Motion for Summary Judgment," incorpo-' Official notice is taken of the record in the representation proe'ed-ing. Case 30-RC-3557, as the term "record" is defined in Seces 1028and 102.69(g) of the Board's Rules and Regulations. Series 8. as amendedSee LTTV Elecrrosystems. Inc., 166 NLRB 938 (1967), enfd 388 F2d 683(4th Cir 1968); Golden Age Beverage Co., 167 NL RB 151 (1967), enfd 415F.2d 26 (5th Cir 1969); Intertype Co. .Penello. 269 F Supp 573(D.C.Va. 1967); Follerl Corp., 164 NLRH 378 (1967), enfd 197 F 2d 9I(7th Cir 1968); Sec 9(d) of the NLRA, as amended260 NLRB No. 47rating an affidavit by Respondent's dean. On No-vember 18, 1981, counsel for the General Counselfiled a motion to strike Respondent's affidavit, andalso filed a "Response to Respondent's Oppositionto Motion for Summary Judgment."Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and opposition tothe General Counsel's Motion for Summary Judg-ment, Respondent asserts that the unit herein is in-appropriate and that the General Counsel is not en-titled to summary judgment in this matter becausethere is a genuine issue of fact and of law to be de-termined. Thus, while Respondent admits certainfactual allegations of the complaint, including theMay 5, 1980, denial of the Union's requested com-mencement of bargaining, it contends in effect thatthe decision by the Supreme Court in A'L.R.B. v.Yeshiva University, 444 U.S. 672 (1980), holding cer-tain faculty members to be managerial in status,renders the previously stipulated unit herein inap-propriate. In support of its position regarding themanagerial status of its faculty members whichwould bring them under the rubric of Yeshiva,supra, Respondent asserts in a sworn affidavit thatthe faculty members included in the unit have com-plete authority to determine curriculum, to set ad-mission policies and matriculation standards, tocontrol retention policies, grading policies, andactual grading, and to determine which studentsgraduate and which do not. Further, Respondentasserts that the faculty has complete control over,inter alia, faculty hiring, determination of tenurepolicies, faculty sabbaticals, termination and pro-motion of faculty, and the selection and evaluationof chairpersons and department heads. Additional-ly, Respondent asserts that the faculty has "greatauthority and influence over": faculty salaries, de-partmental budgets, faculty evaluations, facultygrievances, and leaves of absence. Respondent fur-ther contends that the authority and managerialstatus of the faculty is presented "as of the presentdate as well as the date that the initial bargainingunit was determined."Counsel for the General Counsel argues that Re-spondent's reliance on Yeshiva is untimely, that Re-spondent must be deemed to have waived such ar-gument, that there are no special circumstanceswhich would require any reexamination of the rep-resentation case, and that Respondent should thus399 DECISIONS O()F NATIONAl LABOR RELATIONS BOARDnot now be permitted to present any such evi-dence.We find no merit in the General Counsel's argu-ments. We conclude that the Supreme Court's deci-sion in Yeshiva constitutes a substantial change inthe state of the law regarding the supervisoryand/or managerial status of faculty members whichwarrants the holding of a hearing on the appropri-ateness of the unit.2There is no allegation herethat Respondent has made changes in the duties orthe authority of faculty members. The GeneralCounsel apparently concedes that the issue here isnot the relitigation of an issue previously decided,but rather in effect presents an issue not previouslylitigated. While the General Counsel asserts thatRespondent has effectively waived litigation of theappropriateness of the unit, we agree with Re-spondent that waiver implies knowledge of a rightbefore it can be waived. In this connection, we donot agree with the General Counsel that Respond-ent can be held to have knowledgeably waived acourt decision which issued some 9 months follow-ing the initial stipulation herein. Counsel for theGeneral Counsel also asserts that the affidavit ofRespondent's dean should be stricken becauseDean Collins had been employed only a few2 The parties stipulated to the faculty unit in May 1979 'Ihe electionwas conducted pursuant to a Stipulation for Certification Upon ConsentElection, and certification issued September 1979. The Court's decision inYeshiva, in February 1980. postdated the certification but apparently pre-ceded the Union's request for bargaining.months when the certification issued, and Collinscould not have had sufficient time to determine thefaculty's actual duties and authority in that shortamount of time, and is "not qualified to proffer evi-dence regarding the duties and authority of facultyprior to" June 1979. The General Counsel furtherasserts that if the Board does not strike Collins' af-fidavit little, if any, weight should be given to it.We reject these arguments. To the extent that theGeneral Counsel's position is intended to challengethe factual assertions in Respondent's affidavit, itwould appear that it also puts in issue both factualand legal questions requiring further resolution.Accordingly, we shall deny the General Coun-sel's Motion for Summary Judgment, and remandthe instant proceeding to the Regional Director toarrange for a hearing concerning the appropriateunit.ORDERIt is hereby ordered that the General Counsel'sMotion for Summary Judgment herein, and hismotion to strike Respondent's affidavit incorporat-ed in its "Argument in Opposition To Motion forSummary Judgment" shall be, and they hereby are,denied.IT IS FURTHER ORDER lI) that Case 30-CA-5860be remanded to the Regional Director for furtherappropriate action.400